                                  1

                                  2

                                  3                           IN THE UNITED STATES DISTRICT COURT

                                  4                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      UNITED STATES OF AMERICA,                    Case No. 07-cr-00645-MMC-8
                                  7                   Plaintiff,
                                                                                      ORDER GRANTING DEFENDANT’S
                                  8             v.                                    MOTION FOR EARLY TERMINATION
                                                                                      OF SUPERVISED RELEASE;
                                  9      HUMBERTO CEJA-BARAJAS,                       VACATING HEARING
                                  10                  Defendant.

                                  11

                                  12         Before the Court is the parties’ Joint Stipulation, filed May 24, 2021, regarding
Northern District of California
 United States District Court




                                  13   defendant Humberto Ceja-Barajas’s Motion, filed September 18, 2020, “for Early
                                  14   Termination of Supervised Release.”
                                  15         In their Stipulation, the parties apprise the Court as to defendant’s recent move to
                                  16   Houston, Texas, as well as his verified employment in construction, in light of which they
                                  17   state neither the government nor the Probation Office objects to the motion.
                                  18         Under the circumstances, the Court deems the matter appropriate for
                                  19   determination on the written submissions and hereby VACATES the hearing scheduled
                                  20   for May 26, 2021.
                                  21         Accordingly, good cause appearing, defendant’s Motion for Early Termination of
                                  22   Supervised Release is hereby GRANTED, and his supervised release is hereby
                                  23   TERMINATED.
                                  24

                                  25         IT IS SO ORDERED.
                                  26
                                  27   Dated: May 24, 2021
                                                                                              MAXINE M. CHESNEY
                                  28                                                          United States District Judge
